Detailed Action
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2022 has been entered.
 
2.	In virtue of this communication, claims 1-30 are currently pending in this Office Action.

Response to Arguments
3.	Arguments filed on 05/16/2022 were mainly based on the amended claim limitations. However, the amended claims are considered obvious by the rationales found in the newly cited prior art as explained in the claim rejection section set forth below.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4.Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-21 and 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. Pub. No.: US 2015/0271811 A1 in view of Chen et al. Pub. No.: US 2019/0223116 A1. 

Claim 1
Kim discloses a method (fig. 7-17 depict UE for reporting PHR or ePHR report) for wireless communication by a user equipment (UE) (UE in fig. 1-7 & 9-12), comprising: 

    PNG
    media_image1.png
    404
    482
    media_image1.png
    Greyscale

detecting, based at least in part on a trigger event (fig. 11 and see 1603 in fig. 16A; see Table 2 in par. 0126) configuration for power headroom reporting for a first service type (1206 in fig. 12A; Pcell type 1 PH in PHR of PCG in 1601 in fig. 16A, see 501 in fig. 5; herein, a first service type is reasonably interpreted as PHR report to MeNB in fig. 12A), a trigger event for power headroom reporting for the first service type (see PHR for type 1 cell in fig. 16A and see par. 0096 for the type 1 PH information), the trigger event for power headroom reporting for the first service type being different from a second trigger event for power headroom reporting for the second service type (see type 1 PHR in par. 0096 and type 2 PHR in par. 0100-0101; herein, the type 1 PH in the PHR is a first service type which is reported to MeNB and the type 2 PH in the PHR is a second service type PHR which is reported to SeNB; alternatively, a first service type could be reasonably interpreted as reporting PHR to MeNB,  and a second service type could be reasonably interpreted as reporting PHR to SeNB as depicted in fig. 11-12); and 
transmitting a power headroom report for the first service type (if 1205 in fig. 12A satisfies UE reports PHR in 1206 to only MeNB but not to SeNB) based at least in part on detecting the trigger event (see type 1 PHR in 1606-1 and 1605 in fig. 16A in view of 1104 in fig. 11A, and 1155 in fig. 11B; see single triggering scheme in fig. 11A and par. 0156, i.e., 1105 is Yes and 1108 is No).
	Although Kim does not explicitly show: “for power headroom reporting for a first service type that has a lower latency condition and a higher reliability condition than a second service type”, the claim limitation is considered obvious by the following rationales.
	Initially, Kim explains the conditions for a triggering event for PHR based on timer event and path loss event (1603 in fig. 16A). As depicted in fig. 16A-16B in addition to fig. 11-12 of Kim, depending on pathloss changed in MeNB or SeNB, UE performs PHR report to MeNB or SeNB. Herein, MeNB is a first service type and SeNB is a second service type. If the teaching of Kim were compared to the addressing claim limitation, is performing PHR report based on path loss to attain a lower latency and a higher reliability? It would be reasonable to assume so as claim does not specifically define what the conditions for a lower latency and a higher reliability are. So, what are the lower latency conditions and a higher reliability conditions are? In light of MPEP 2111, “a lower latency condition and a higher reliability condition” are reasonably interpreted as information in PHR such as Pmax after the path loss passed the threshold. In particular, Chen teaches a new radio, NR or 5G, for supporting ultra reliable communication and low latency communication  (URLLC), while fulfilling high reliability, high data rate and low latency requirement (par. 0050). And thus, determining [if triggering condition is met] a triggering condition based on pathloss change (par. 0073) in step 202 of fig. 2 and 302 of fig. 3 in Chen is for a first service type that has a lower latency condition and a higher reliability condition than a second service type (see fig. 2-3). For these reasons, one of ordinary skill in the art would have expected PHR report to MeNB while no PHR report to SeNB in fig. 9-10 of Kim based on path loss condition for URLLC of Chen.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify power headroom report of dual-connectivity of user equipment of Kim by providing power headroom in multiple connectivity in next generation networks as taught in Chen. Such a modification would have reported a power headroom in a Multi-radio access technology dual connectivity including up to 32 serving cells to schedule an appropriate uplink resources to a user equipment so that the UE could have selected a supplemental uplink carrier for avoiding a coverage issue, i.e., a connection interruption, as suggested in par. 0007-0008 of Chen. 

 Claim 2
Kim, in view of Chen, discloses the method of claim 1, wherein transmitting the power headroom report comprises: 
transmitting the power headroom report on a first uplink shared channel for the first service type (Kim, 1106 in fig. 11A for single triggering condition, i.e., 1105 is Yes while 1108 is No, see Table 1 in par. 0105 and Table 2 in par. 0126; par. 0068, 501 in fig. 5 is type 1 with PH level information for PUSCH; and thus, the combined prior art renders the claim obvious).

Claim 3
Kim, in view of Chen, discloses the method of claim 1, further comprising: 
detecting the second trigger event for power headroom reporting for the second service type (pathloss of C3 or Ce changes more than Y in step 1105 of Kim); and 
refraining from transmitting a second power headroom report (in 1206 in fig. 12A, UE only reports to MeNB not to SeNB) for the second service type on an uplink shared channel (par. 0068 explains that the type 1 PHR report is only used on PUSCH, and it means that the type 2 PHR report would not be reported on PUSCH while the type 1 PHR is reporting; see evidence, MeNB relays the report SeNB in step 1207 of fig. 12A) for the first service type (herein, claim does not specify why refraining from reporting, as depicted in fig. 11A of Kim, event for a second service type for SeNB which is a condition pathloss of C3 or C4 more than y, i.e., a second event, detected in step 1105, UE would report only to MeNB as UL grant in 1104 received from MeNB; therefore, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, Exemplary Rational F).

Claim 4
Kim, in view of Chen, discloses the method of claim 1, wherein transmitting the power headroom report comprises: 
transmitting the power headroom report that indicates a power headroom value calculated for at least one carrier configured for the first service type (Kim, 501 in fig. 5, 1106 and 1155 in fig. 11A-B and 1206 & 1255 in fig. 12A-B; PH (type 1, Pcell) with PCMAX,c 3-5 or PH type 1, Scell n in fig. 17A; therefore, the combined prior art renders the claim obvious).

Claim 5
Kim, in view of Chen, discloses the method of claim 4, wherein the power headroom report does not include a power headroom value calculated for any carrier configured for the second service type and not the first service type (Kim, as depicted in fig. 8A, the bottom table for PH type 1 PHR report includes PCMAX,c but no P max value of for type 2; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art; see MPEP 2143, Exemplary Rationale G).

Claim 6
Kim, in view of Chen, discloses the method of claim 1, further comprising:
identifying the trigger event configuration for power headroom reporting for the first service type (Kim, 1105 in fig. 1 and 1105 in fig. 11A; therefore, the combined prior art would have rendered the claim obvious, see MPEP 2143, KSR Exemplary Rationale F).

Claim 7
Kim, in view of Chen, discloses the method of claim 6, wherein identifying the trigger event configuration comprises: 
receiving, from a network device, the trigger event configuration (Kim, fig. 7 and par. 0084; configuration in 1105 & 1108 in fig. 10; Chen, configuration in 1870 in fig. 18A, 1950 in fig. 19A, 2040 in fig. 20-21; thus, the combined prior art renders the claim obvious).

Claim 8
Kim, in view of Chen, discloses the method of claim 6, wherein identifying the trigger event configuration comprises: 
retrieving the trigger event configuration from a storage device of the UE (Kim, PHR report triggering by timer, configuration, reconfiguration and path loss in fig. 9-12 would have involved recalling the timer information or configuration information to decide if PHR is to report or not; Chen, fig. 1-3; therefore, the combined prior art reads on the claim).

Claim 9
Kim, in view of Chen, discloses the method of claim 6, wherein identifying the trigger event configuration comprises: 
identifying the trigger event configuration for the first service type that indicates to detect the trigger event based at least in part on receiving a power boosting functionality configuration or a power boosting functionality reconfiguration for the first service type (Kim, in view of fig. 7 and explanation in par. 0084, UE would have used transmit power margin configuration as depicted in configuration  or reconfiguration of PHR function in fig. 10 and configuration report for PHR in fig. 8 & 17 to identify the triggering event illustrated in fig. 11-12; Chen, Pmax for type 1  in fig. 4-17; for these reasons, one of the ordinary skill in the art would have expected the claim to perform equally well with the combined prior art).

Claim 10
Kim, in view of Chen, discloses the method of claim 9, wherein receiving the power boosting functionality configuration or the power boosting functionality reconfiguration comprises: 
receiving a configuration or a reconfiguration of a Radio Resource Control power control parameter (Kim, MeNB sends UE the PH or transmit power margin configuration information through a higher layer RRC message in fig. 7; therefore, the combined prior art render the claim obvious) or receiving a configuration of an open-loop power control parameter set indication in downlink control information.

Claim 11
Kim, in view of Chen, discloses the method of claim 6, wherein identifying the trigger event configuration comprises: 
identifying the trigger event configuration for the first service type that indicates to detect the trigger event based at least in part on detecting that the UE lacks sufficient headroom for power boosting for the first service type and based at least in part on detecting that a prohibit timer at the UE has expired (Kim, after identifying t1 has elapsed in step 905 of fig. 7 and detected path loss in fig. 11-12, UE determines if PHR is required to report; therefore, the combined prior art has met the claim requirement).

Claim 12
Kim, in view of Chen, discloses the method of claim 6, wherein identifying the trigger event configuration comprises: 
identifying the trigger event configuration for the first service type that indicates to detect the trigger event based at least in part on detecting that the UE has transitioned from lacking sufficient headroom for power boosting for the first service type to having sufficient headroom for power boosting for the first service type and based at least in part on detecting that a prohibit timer at the UE has expired (Kim, after identifying t1 has elapsed in step 905 of fig. 7 and detected path loss in fig. 11-12, UE determines if PHR is required to report; Chen, 202 in fig. 2; therefore, the combined prior art has met the claim requirement).

Claim 13
Kim, in view of Chen, discloses the method of claim 6, wherein identifying the trigger event configuration comprises: 
identifying the trigger event configuration for the first service type that indicates to detect the trigger event based at least in part on detecting a path loss change that satisfies a path loss threshold for the first service type (Kim, one of pathloss changes satisfies in steps 1205 in fig. 12A, UE reports only to MeNB in step 1206; Chen, PHR triggering condition in 202 in fig. 2 includes pathloss change in par. 0073, and see SUL configuration and reconfiguration in fig. 18-21; accordingly, one of ordinary skill in the art would have expected that the combined prior art reads on the claim).

Claim 14
Kim, in view of Chen, discloses the method of claim 6, wherein identifying the trigger event configuration comprises: 
identifying the trigger event configuration for the first service type that indicates to detect the trigger event based at least in part on detecting that a timer associated with the first service type has expired (Kim, t1 elapsed in 905 in fig. 9; accordingly, one of ordinary skill in the art would have expected that the combined prior art renders the claim obvious).


Claim 15
Kim, in view of Chen, discloses the method of claim 6, wherein identifying the trigger event configuration comprises: 
identifying the trigger event configuration for the first service type that indicates to detect the trigger event based at least in part on detecting the second trigger event for power headroom reporting for the second service type (Kim, configuration in fig. 7 and see configuration triggers PHR report or not in fig. 10, see fig. 11-12 for PHR report to MeNB and SeNB directly from UE or via MeNB or SeNB, see type 1 and type 2 in fig. 8 & 17; Chen, fig. 2-3 for detecting type 1 and type 2 PHR reports as depicted in fig. 4-17, see configuration and reconfiguration in fig. 18-21; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, Exemplary Rationale G).

Claim 16
Kim, in view of Chen, discloses the method of claim 1, wherein transmitting the power headroom report comprises: 
transmitting the power headroom report that is associated with power boosting functionality for the first service type (Kim, PHR report in fig. 11-12 could be seen in fig. 8 & 17 for type 1 with the power, see PH value as a function in par. 0219-0222; Chen, see type 1 with the transmit power information in fig. 4-17; accordingly, the combined piror art renders the claim obvious).


Claim 17
Kim, in view of Chen, discloses the method of claim 1, wherein transmitting the power headroom report comprises: 
transmitting the power headroom report comprising a power headroom value that is calculated based at least in part on a configured power boosting value (Kim, see PH value and PCMAX in fig. 8 & 17 and in par. 0219-0222; Chen, PH values and PCMAX in fig. 4-17; and thus, the combined prior art reads on the claim).

Claim 18
Kim, in view of Chen, discloses the method of claim 1, wherein transmitting the power headroom report comprises: 
transmitting a medium access control (MAC) control element (CE) (Kim, PHR MAC CE in fig. 17 and see par. 0227-0235; Chen, MAC CE in fig. 1 and par. 0057) comprising the power headroom report on a first uplink shared channel for the first service type (Kim, PHR type 1 and type 2 for uplink shared channel in par. 0068 and see fig. 11 for UE for reporting PHR after getting UL grant for both MeNB and SeNB; Chen, type 1 for PUSCH in par. 0058, and type 2 for both PUCCH and PUSCH in par. 0055), a second uplink shared channel for the second service type (Kim, PHR type 1 and type 2 for uplink shared channel in par. 0068 and see fig. 11 for UE for reporting PHR after getting UL grant for both MeNB and SeNB; Chen, type 1 for PUSCH in par. 0058, and type 2 for both PUCCH and PUSCH in par. 0055; therefore, the combined prior art renders the claim obvious), or both.

Claim 19
Kim, in view of Chen, discloses the method of claim 1, wherein transmitting the power headroom report comprises: 
transmitting the power headroom report that indicates a power headroom value corresponding to a single carrier (Kim, PH type 1 in fig. 8A, PH value corresponds to one Pcell or one  Scell, i.e., a single carrier; Chen, PHR report in fig. 4-17, original carrier in par. 0096 & 0099 and carrier in par. 0062-0065; accordingly, the combination of prior art would have been expected by one of ordinary skill in the art to indicate PHR of a single carrier).

Claim 20
Kim, in view of Chen, discloses the method of claim 1, wherein transmitting the power headroom report comprises: 
transmitting the power headroom report that indicates a plurality of power headroom values that respectively correspond to a plurality of carriers (Kim, PHR values in fig. 17-18 for carrier aggregation as explained in fig. 16 and par. 0201, 0204 & 0223; Chen, PHR for carriers for carrier aggregation in fig. 4-17 and par. 0113 & 0130; and thus, the combined prior art renders the claim obvious).

Claim 21
Kim, in view of Chen, discloses the method of claim 1, wherein a duration of a timer associated with the first service type is shorter than a duration of a timer associated with the second service type (Kim, t1 to be shorter than t2 in fig. 9 could be considered as finding an optimal value; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 CCPA 1980).

Claim 23
Kim discloses a method (fig. 1-12 & 16-17) for wireless communication by a network device (eNB of fig. 15 in fig. 1-12 & 16-17), comprising:
transmitting, to a user equipment (UE) (UE in fig. 1-12), a trigger event configuration for power headroom reporting (705 in fig. 7, eNB sends configuration PHR or ePHR configuration), the trigger event configuration indicating a trigger event for power headroom reporting for the first service type (see PHR for type 1 cell in fig. 16A and see par. 0096 for the type 1 PH information; 1206 in fig. 12A; Pcell type 1 PH in PHR of PCG in 1601 in fig. 16A, see 501 in fig. 5; herein, a first service type is reasonably interpreted as PHR report to MeNB in fig. 12A), wherein a second trigger event for power headroom reporting for the second service type is different from the trigger event for power headroom reporting for the first service type (see type 1 PHR in par. 0096 and type 2 PHR in par. 0100-0101; herein, the type 1 PH in the PHR is a first service type which is reported to MeNB and the type 2 PH in the PHR is a second service type PHR which is reported to SeNB; alternatively, a first service type could be reasonably interpreted as reporting PHR to MeNB,  and a second service type could be reasonably interpreted as reporting PHR to SeNB as depicted in fig. 11-12); and 
receiving, from the UE (UE for transmitting PHR or ePHR in fig. 7 or MeNB or SeNB in fig. 9-12 for receiving PHR report t; if 1205 in fig. 12A satisfies UE reports PHR in 1206 to only MeNB but not to SeNB), a power headroom report for the first service type based at least in part on the trigger event configuration (see type 1 PHR in 1606-1 and 1605 in fig. 16A in view of 1104 in fig. 11A, and 1155 in fig. 11B; see single triggering scheme in fig. 11A and par. 0156, i.e., 1105 is Yes and 1108 is No).
	Although Kim does not explicitly show: “a first service type that has a lower latency condition and a higher reliability condition than a second service type”, the claim limitation is considered obvious by the following rationales.
	Initially, Kim explains the conditions for a triggering event for PHR based on timer event and path loss event (1603 in fig. 16A). As depicted in fig. 16A-16B in addition to fig. 11-12 of Kim, depending on pathloss changed in MeNB or SeNB, UE performs PHR report to MeNB or SeNB. Herein, MeNB is a first service type and SeNB is a second service type. If the teaching of Kim were compared to the addressing claim limitation, is performing PHR report based on path loss to attain a lower latency and a higher reliability? It would be reasonable to assume so as claim does not specifically define what the conditions for a lower latency and a higher reliability are. So, what are the lower latency conditions and a higher reliability conditions are? In light of MPEP 2111, “a lower latency condition and a higher reliability condition” are reasonably interpreted as information in PHR such as Pmax after the path loss passed the threshold. In particular, Chen teaches a new radio, NR or 5G, for supporting ultra reliable communication and low latency communication  (URLLC), while fulfilling high reliability, high data rate and low latency requirement (par. 0050). And thus, determining [if triggering condition is met] a triggering condition based on pathloss change (par. 0073) in step 202 of fig. 2 and 302 of fig. 3 in Chen is for a first service type that has a lower latency condition and a higher reliability condition than a second service type (see fig. 2-3). For these reasons, one of ordinary skill in the art would have expected PHR report to MeNB while no PHR report to SeNB in fig. 9-10 of Kim based on path loss condition for URLLC of Chen.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify power headroom report of dual-connectivity of user equipment of Kim by providing power headroom in multiple connectivity in next generation networks as taught in Chen. Such a modification would have reported a power headroom in a Multi-radio access technology dual connectivity including up to 32 serving cells to schedule an appropriate uplink resources to a user equipment so that the UE could have selected a supplemental uplink carrier for avoiding a coverage issue, i.e., a connection interruption, as suggested in par. 0007-0008 of Chen. 

Claim 24
Kim, in view of Chen, discloses the method of claim 23, wherein receiving the power headroom report comprises: 
receiving the power headroom report that indicates a power headroom value calculated for at least one carrier configured for the first service type (Kim, 501 in fig. 5, 1106 and 1155 in fig. 11A-B and 1206 & 1255 in fig. 12A-B; PH type 1, Pcell with PCMAX,c 3-5 or PH type 1, Scell n in fig. 17A; therefore, the combined prior art renders the claim obvious).



Claim 25
Kim, in view of Chen, discloses the method of claim 24, wherein the power headroom report does not include a power headroom value calculated for any carrier configured for the second service type and not the first service type (Kim, as depicted in fig. 8A, the bottom table for PH type 1 PHR report includes PCMAX,c but no P max value of for type 2; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art; see MPEP 2143, Exemplary Rationale G).

Claim 26-28
	Claims 26-28 are apparatus claims corresponding to method claims 1, 4 and 5. All of the limitations in claims 26-28 are found reciting the structures for the same scopes of the respective claim limitations in claims 1, 4 and 5. Accordingly, claims 26-28 are considered obvious by the same rationales applied in the rejections of claims 1, 4 and 5 respectively set forth above. Additionally, Kim discloses an apparatus (UE in fig. 14) for wireless communication by a user equipment (UE) (UE in fig. 1-12), comprising: a processor (controller 1420 in fig. 14), memory (UE in fig. 1-12 & 14 would include at least a typical memory) coupled with the processor, and instructions stored in the memory and executable by the processor to cause the apparatus (as depicted in fig. 7-17, UE would be performing PHR reporting based on configuration received in fig. 7). 



Claim 29-30
	Claims 29-30 are apparatus claims corresponding to method claims 23-24. All of the limitations in claims 29-30 are found reciting the structures for the same scopes of the respective claim limitations in claims 23-24. Accordingly, claims 29-30 are considered obvious by the same rationales applied in the rejections of claims 23-24 respectively set forth above. Additionally, Kim discloses an apparatus (fig. 15) for wireless communication by a network device (eNB in fig. 1-12), comprising: a processor (controller 1510 in fig. 15), memory (eNB of fig. 15 & 1-12 would at least include a typical memory) coupled with the processor, and instructions stored in the memory and executable by the processor to cause the apparatus (eNB in fig. 1-12 & 15 would perform the receiving and transmitting as depicted in the instructions shown in fig. 7-12). 

7.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Chen and MolavianJazi et al. Pub. No.: US 2019/0313348 A1. 

Claim 22
Kim, in view of Chen, discloses the method of claim 1, wherein transmitting the power headroom report comprises: 
transmitting the power headroom report that indicates a first power headroom for a first power associated with the first service type and a second power headroom for a second power associated with the second service type (Kim, fig. 8 and 17 for PCMAX1 for PH type 1 and PCMAX2 for PH type 2; Chen, different power values in fig. 4-18).
	Although Kim in view of Chen does not explicitly show: “a first power control loop and a second power control loop”, the claim features are considered obvious by the following rationales.
Initially, it’s to note that claim does not specifically define what are involved in “a first power control loop and a second power control loop”. In particular, MolavianJazi teaches a closed loop power control process for first UL BWP and second UL BWP based on threshold. Accordingly, closed loop power control for different UL BWPs of MolavianJazi could be applicable to the different service types of Kim and Chen in PHR report as shown in fig. 4 of MolavianJazi.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify power headroom report of dual-connectivity of user equipment of Kim Chen by providing a closed loop power control as taught in MolavianJazi to obtain the claimed invention as specified in the claim. Such a modification would have provided a power control for multiple uplink carriers to configure maximum output power and to identify a lower priority uplink carrier so that the transmission power could be reduced based on the priority rules for a fully optimized network performance as suggested in par. 0004-0008 of MolavianJazi. 

Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN A HTUN whose telephone number is (571)270-3190.
The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN HTUN/
Primary Examiner, Art Unit 2643